This opinion is subject to revision before final
                     publication in the Pacific Reporter

                               2017 UT 35

                                   IN THE
      SUPREME COURT OF THE STATE OF UTAH
     In the Matter of the Estate of GORDON WARREN WOMACK

                   GORDON DOUGLAS WOMACK,
                          Petitioner,
                                      v.
                STACY LEE WOMACK LEAVITT and
               NICHOLLE WOMACK HENDRICKSON,
                         Respondents.


                             No. 20160544
                          Filed June 23, 2017

           On Certiorari to the Utah Court of Appeals

                   Eighth District, Duchesne
                The Honorable Samuel P. Chiara
                        No. 893800021

                                Attorneys:
             Justin C. Rammell, Sandy, for petitioner
   Jon M. Hogelin, Benjamin T. Lakey, Provo, for respondents


  JUSTICE HIMONAS authored the opinion of the Court, in which
      CHIEF JUSTICE DURRANT, ASSOCIATE CHIEF JUSTICE LEE,
          JUSTICE DURHAM, and JUSTICE PEARCE joined.


   JUSTICE HIMONAS, opinion of the Court:
                          INTRODUCTION
   ¶ 1 This case arises out of a provision in Gordon Warren
Womack’s will that left a life estate in oil, gas, and mineral
properties to his children, with the remainder to his
grandchildren. Twenty-two years after Gordon Womack’s estate
was settled, one of his sons lodged a petition to reopen the estate
                       In re Estate of WOMACK
                          Opinion of the Court

and to interpret the provision, arguing that it had not been
construed in past district court orders regarding his father’s estate
and, therefore, was not barred by a statute of limitations. We
disagree and hold that the petition is severely untimely.
Therefore, except as set forth below, infra ¶ 15, we affirm the
decision of the court of appeals.
                          BACKGROUND
   ¶ 2 Gordon Warren Womack (Decedent) died in May 1989,
leaving three children: Gordon Douglas Womack (Douglas or
Mr. Womack), Gloria Womack (Gloria), and Jeff Womack (Jeff).
Decedent’s will was formally probated the next month, with
Gloria and Jeff appointed as the personal representatives of
Decedent’s estate.
   ¶ 3 The district court entered an estate-closing order in 1990.
A year and two months later, the personal representatives
petitioned the court to reopen the estate, in part so the court could
construe a provision in the will that addressed oil, gas, and
mineral rights. The provision states that
       the oil, gas and mineral rights under the said
       property together with any other oil, gas and
       mineral rights of which I am seized or possessed at
       the time of my death, are devised to each of my
       children, share and share alike, for life, remainder to
       the children of each of my children, each of my
       grandchildren to divide their parent’s share by
       representation per stirpes and not per capita.
(Emphases in original).
    ¶ 4 On June 3, 1991, the district court reopened the estate
and held that the oil, gas, and mineral rights provision “shall be
construed to mean that it was the decedent’s intent that all
children of his children be included, adopted or natural, who are
or have been in being at the time of death of their parent who is a
child of decedent.” The court in July 1992 entered an amended
estate-closing order stating that additional assets should be
divided equally among Gloria, Jeff, and Douglas, and that if the
“assets are, or include, mineral rights, a remainder interest in such
mineral rights to the grandchildren of the decedent be provided,
as appropriate, pursuant to the requirements of the decedent’s
Will as construed by this court’s Order of June 3, 1991.” The


                                   2
                          Cite as: 2017 UT 35
                          Opinion of the Court

schedule of distribution attached to the 1992 estate order provided
each of the children with a “1/3 Life Estate Interest” in the
“Mineral Properties” and stated that each grandchild is to receive
“an undivided remainder interest in fee of each child’s respective
parent’s interest, by representation, of any and all of the
decedent’s oil, gas and mineral rights in and under the real
property allocated to their said parent above.”
    ¶ 5 A question about the proper allocation of oil, gas, and
mineral rights arose in 2014 after some of Decedent’s children and
grandchildren leased their oil and gas rights to an oil and gas
exploration company. According to Mr. Womack’s amended
petition to reopen the estate, the company notified the lease-
holders that it had suspended its royalty payments and placed
them in an escrow account pending determination of whether the
royalties were due to the holders of life estates or remainder
interests. Mr. Womack then filed a petition for the district court to
construe the oil, gas, and mineral rights provision “to include the
following provision: ‘a life estate in and to the right to receive all
rents, royalties, bonuses and other income from production of
said minerals during their lifetime, along with all executive rights
to enter into leases on behalf of both the life estate and remainder,
without liability for waste.’” Mr. Womack submitted an affidavit
from the attorney who drafted Decedent’s will, which stated that
Decedent intended for his children to enjoy the income from the
oil, gas, and mineral rights. Two of Decedent’s grandchildren,
Stacy Womack Leavitt and Nicholle Womack Hendrickson, who
own remainder interests in the oil, gas, and mineral rights,
opposed Mr. Womack’s petition, arguing that he was seeking to
reconstrue a provision of the will that the court had already
construed in its 1991 and 1992 orders.
   ¶ 6 The district court denied Mr. Womack’s petition, holding
that despite Mr. Womack’s insistence that it was a petition to
resolve an ambiguity for the first time, the petition was actually a
request to modify or vacate the 1992 estate order. The district
court further held that the 1992 estate order was final under Utah
Code section 75-3-412(1), which provides that a formal testacy
order is “final as to all persons with respect to all issues
concerning the decedent’s estate that the court considered or
might have considered incident to its rendition relevant to the
question of whether the decedent left a valid will, and to the
determination of heirs.” Because none of the exceptions to the

                                  3
                       In re Estate of WOMACK
                        Opinion of the Court

finality of the 1992 estate order applied, the district court
determined that Mr. Womack’s petition was barred by Utah Code
section 75-3-413, which authorizes modification of “an order in a
formal testacy proceeding . . . within the time allowed for appeal.”
    ¶ 7 Mr. Womack appealed, and the Utah Court of Appeals
affirmed, stating that the 1992 estate order created life estates in
mineral rights, which, “by default, do not encompass a right to
any proceeds from new mineral extraction.” In re Estate of Womack,
2016 UT App 83, ¶ 17, 372 P.3d 690. The court of appeals held that
Mr. Womack’s petition sought to modify the district court’s 1992
estate order and was an untimely petition to interpret a will that
had already been construed. Id.
    ¶ 8 Mr. Womack timely filed a petition for a writ of
certiorari, which we granted as to the question of “[w]hether the
court of appeals erred in affirming the district court[’s] conclusion
that [Mr. Womack] sought a vacatur or modification of the prior
estate-closing order that was barred by the statute of limitations.”
We have jurisdiction under Utah Code section 78A-3-102(3)(a).
                    STANDARD OF REVIEW
   ¶ 9 On certiorari, we review the court of appeals’
determination of whether a statute of limitations bars a claim for
correctness. Johnson v. Johnson, 2014 UT 21, ¶ 7, 330 P.3d 704.
                            ANALYSIS
    ¶ 10 Mr. Womack may have correctly identified an ambiguity
stemming from Decedent’s will. But he cannot resolve this
ambiguity by attempting to construe Decedent’s will because this
attempt suffers from a statute of limitations problem. He may,
however, obtain a determination of the legal effect of the district
court’s orders through alternative procedures.
    ¶ 11 In general, “a formal testacy order . . . is final as to all
persons with respect to all issues concerning the decedent’s estate
that the court considered or might have considered incident to its
rendition relevant to the question of whether the decedent left a
valid will, and to the determination of heirs.” UTAH CODE § 75-3-
412(1). After a testacy order is final, a petition to modify or vacate
the order must be filed “within the time allowed for appeal.” Id.
§ 75-3-413. Mr. Womack argues that his petition is to construe
Decedent’s will, not to modify or vacate the estate order, and he
cites Utah Code section 75-3-107(2) in support of his argument

                                  4
                           Cite as: 2017 UT 35
                           Opinion of the Court

that petitions “to construe probated wills” are exempt from any
applicable statute of limitations. Thus, Mr. Womack argues, his
petition is not barred.
    ¶ 12 We disagree, and hold that the district court correctly
construed Mr. Womack’s petition as an attempt to modify a final
estate order, making his petition untimely. We first note that the
district court’s estate orders were formal testacy orders under
Utah Code section 75-3-412, as the district court entered them as
part of a formal testacy proceeding—noting that the “will of the
decedent . . . is hereby formally probated.” See id. § 75-3-401 (“A
formal testacy proceeding is litigation to determine whether a
decedent left a valid will.”). And the district court clearly
construed the provision of the will at issue. In the schedule of
distribution attached to its 1992 estate order, the court divided the
oil, gas, and mineral rights into life estates for Decedent’s children
and remainder interests for his grandchildren. Likewise, with
respect to any mineral rights that may not have been disposed of
by the 1992 estate order, that order provided for “a remainder
interest in such mineral rights to the grandchildren of the
decedent . . . pursuant to the requirements of the decedent’s Will
as construed by this court’s Order of June 3, 1991.” The June 1991
order, in turn, specifically addressed the oil, gas, and mineral
rights provision. In light of these determinations, we find it
undeniable that in 1991 and 1992 the district court specifically
construed the oil, gas, and mineral rights provision of Decedent’s
will.
   ¶ 13 We therefore agree with the district court that
Mr. Womack’s petition would necessarily “result in vacation of
the prior [estate-closing] order” and the issuance of “a different
order” that would create new rights for the life-estate holders that
were not provided for in the district court’s 1991 or 1992 orders.
To this point, the district court’s prior orders did not spell out that
the life-estate holders have “the right to receive all rents, royalties,
bonuses and other income from production of said minerals
during their lifetime,” nor did they provide that the life-estate
holders may “enter into leases on behalf of both the life estate and
remainder, without liability for waste,” as Mr. Womack’s petition
urges. Hence, to grant Mr. Womack the relief he seeks would
require a reworking of the orders, which means that
Mr. Womack’s petition is subject to the time limit to appeal under
section 413.

                                   5
                       In re Estate of WOMACK
                        Opinion of the Court

   ¶ 14 Mr. Womack argues that no statute of limitations applies
because his petition aims to interpret, not modify, the 1992 estate
order. This argument necessarily fails, as we hold that his petition
does aim to modify the estate order and is therefore covered by
Utah Code section 75-3-413. Mr. Womack’s petition was untimely
because he filed his petition almost twenty-two years after
Decedent’s will was construed, long past the time provided under
section 75-3-413.1 We therefore affirm the court of appeals in that
regard.
    ¶ 15 But we part company with the court of appeals with
respect to its determination of the relative rights of holders of life
estates vis-à-vis holders of remainder interests in oil, gas, and
mineral rights. We do not believe it was appropriate for the court
of appeals to reach this issue. To determine whether a statute of
limitations bars Mr. Womack’s petition, we need not look to the
merits of whether the life-estate holders have the right to receive
rents, royalties, bonuses, and other income from mineral
production, as the court of appeals did. See CIG Expl., Inc. v. State,
2001 UT 37, ¶ 8, 24 P.3d 966 (declining to look to merits of the case
before determining whether statute of limitations barred claim);
Becton Dickinson & Co. v. Reese, 668 P.2d 1254, 1258 (Utah 1983)
(“Since defendant’s action is barred by the statute of limitations,
we have no need to reach the merits of the question . . . .”). We
need only to look to the plain language of section 412. The 1992
estate order is final “with respect to all issues concerning the
decedent’s estate that the court considered or might have
considered,” and the court undoubtedly “considered or might
have considered” the rights of the holders of life estates and


   1 The court of appeals considered the time limits under Utah
Code section 75-3-412(3), which limits certain petitions for
vacation to twelve months after the entry of the order or six
months “where a personal representative for the estate has been
appointed and a final distribution order has been entered.” In re
Estate of Womack, 2016 UT App 83, ¶ 11, 372 P.3d 690. But those
time limits apply to petitions under section 412(1)(a) or (1)(b),
which involve circumstances not at issue here. We therefore rely
only on the time limit set out in section 413, which is “the time
allowed for appeal.” UTAH CODE § 75-3-413.



                                  6
                          Cite as: 2017 UT 35
                          Opinion of the Court

remainder interests when issuing its estate orders. UTAH CODE
§ 75-3-412. The estate order is therefore final, subject to
modification only “within the time allowed for appeal,” which
has long since passed. Id. § 75-3-413.
    ¶ 16 Our conclusion, however, that Mr. Womack’s petition
was untimely does not resolve the issue of the legal effect of the
district court’s orders. As Mr. Womack points out, the confusion
of the leasing company highlights that the rights of the holders of
life estates and remainder interests are unclear. In attempting to
resolve this ambiguity, Mr. Womack’s petition asks the district
court to construe a portion of Decedent’s will. But that language
has already been construed and reduced to writing in the 1991
and 1992 orders. It appears to us that what Mr. Womack is really
seeking is a judicial declaration of the legal effect of the relevant
provisions in the orders.
    ¶ 17 The 1992 estate order construed the oil, gas, and mineral
rights provision to grant “a remainder interest in such mineral
rights to the grandchildren of the decedent,” and the schedule of
distribution attached to the order stated that “[e]ach grandchild
receives an undivided remainder interest in fee of each child’s
respective parent’s interest, by representation, of any and all of
the decedent’s oil, gas and mineral rights in and under the real
property allocated to their said parent above.” The issue, then, is
not what the will meant by devising the oil, gas, and mineral
rights “to each of my children, share and share alike, for life,
remainder to the children of each of my children,” but rather what
the legal effect of the amended closing order was when it construed
that portion to mean that Decedent’s children received life estates
in the mineral rights and the grandchildren had undivided
remainder interests.
    ¶ 18 Put slightly differently, the leasing company’s confusion
stems from the fact that the 1992 estate order did not lay out the
rights of the holders of life estates and remainder interests in oil,
gas, and mineral rights. But because Mr. Womack has not
properly placed this issue before us in this action, we do not reach
it. As a consequence, we vacate the portion of the court of appeals’
decision that purported to set forth the relative rights of holders of
life estates and remainder interests in oil, gas, and mineral rights.
We note, however, that such a determination may still be
achieved through several means, such as an action in interpleader.


                                  7
                        In re Estate of WOMACK
                         Opinion of the Court

See, e.g., First Sec. Bank of Utah, N.A. v. Maxwell, 659 P.2d 1078, 1080
(Utah 1983) (“The bank, as a disinterested third party, initiated
[an] action in interpleader asking for a determination of the rights
of the buyer and sellers . . . .”).
                           CONCLUSION
   ¶ 19 Mr. Womack’s petition—as an attempt to reconstrue
Decedent’s will and modify the district court’s estate order—is
untimely by over twenty years. The decision of the court of
appeals, except as noted above, is affirmed.




                                   8